PER CURIAM.
For the offense of driving while license suspended, the defendant was sentenced to 364 days in county jail under section 322.-34(1), Florida Statutes (1991). That offense is a second degree misdemeanor which, under section 775.082(4)(b), Florida Statutes (1991), is punishable by a term of imprisonment not to exceed 60 days. Neither the defendant’s list of prior convictions nor the guidelines scoresheet discloses a prior conviction for driving with a suspended license. In the absence of evidence of record showing this was a second offense, the sentence exceeds the statutory maximum for a first offense. Therefore that sentence is vacated and the cause remanded for a new sentence within the statutory maximum.
The.other issues on appeal are without merit and are affirmed.
SENTENCE VACATED; CAUSE REMANDED.
PETERSON and GRIFFIN, JJ., COWART, Judge, Retired, concur.